Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/11/2022 has been considered by the examiner.
Status of Application
Claims 1-5 are pending. Claims 1 and 4 are the independent claims. Claims 1-4 have been amended. Claim 5 is newly added. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 06/24/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 06/24/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the objection to the specification, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to the specification has been withdrawn, if the correct paragraph is amended. This caveat is because the amendment to the specification states “Please amend the paragraph [0024] as follows”, but then has “[0001]” as the paragraph number in the amendment itself. The paragraph [0024] in the introduction is the correct one and the amendment is correct, however this small detail appears to be incorrect.
With respect to the claim objections to claims 1 and 4, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to claims 1 and 4 have been withdrawn.
With respect to the claim interpretations of claims 1-4 under 35 U.S.C. § 112 (f), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f).
With respect to the claim rejections of claims 1-4 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 1-4 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of claims 1-4 under 35 U.S.C. § 101, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that “independent claims 1 and 4 are amended such that it is more clear that claims 1-4 are patent eligible” and the Office respectfully disagrees. No further arguments are presented. The individual rejection to claim 4 as not being directed towards subject matter than falls within at least one of the four categories has been withdrawn. However, the new “estimate”, “determine”, and “calculate” limitations also comprise a judicial exception without significantly more and, similar to what was explained in the interview on 05/17/2022, the “control a display” limitation comprises insignificant extra-solution activity. Further details directed towards these stances can be found below in the updated rejection under 35 U.S.C. § 101.
Therefore the Office's respectfully disagrees and the claim rejections of claims 1-4 under 35 U.S.C. § 101 remain.
With respect to the claim rejections of claims 1-4 under 35 U.S.C. § 102 and 103 applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.  
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed towards machines.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract idea of estimating a purpose based on a destination and determining and proposing a place to drop in based on that purpose, which comprises a mental process, as described above. Claim 1 recites:
Estimate whether a user wants to drop in at a place other than a destination from a first utterance content of the user using an intention estimation model learned based upon a plurality of utterance content and their corresponding intentions
estimate a moving purpose of the user to the destination based on destination information, the destination information being information indicative of the destination set by the user
when estimating that the user wants to drop in at the place other than the destination and a spare time is longer than a predetermined time, determine a candidate drop-in facility, where the user drops in between a departure place and the destination, by use of at least the moving purpose, wherein the space time is a difference between an arrival expectation time if the user moves directly from a current position, as determined based upon global positioning system signals, to the destination and a target arrival time to the destination
to propose the candidate drop-in facility thus determined to the user
determine that the user selects the candidate drop-in facility by analyzing a frequency component included in voice information of a second utterance content of the user
calculate a route from the current position of the information processor, as determined based upon the global positioning system signals, to the candidate drop-in facility
control a display electronically connected to the information processor to display the route
Limitation (a) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, limitation (a) encompasses a human estimating whether a user wants to go somewhere else based on things they have heard the user say. Similarly, limitation (b) encompasses a human estimating why a user is going to a destination. Similarly, limitation (c) encompasses a human determining a place to drop in along the way based on the reason they determined in (a) and when there is enough time to spare. Similarly, limitation (d) encompasses a human verbally proposing the place to the user. Similarly, limitation (e) encompasses a human listening to the user and determining if they confirming their selection. Similarly, limitation (f) encompasses a human figuring out a route from where they are to the new candidate facility.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Otherwise, it is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the estimating a purpose based on a destination and determining and proposing a place to drop in based on that purpose are implemented on a computer, and thus there is no integration of the abstract idea into a practical application.
In particular, claim 1 recites the additional elements of a processor comprising circuitry configured to perform these operations. This is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, claim 1 recites the additional element of a display controlled to display the calculated route. Displaying information is well-known and insignificant, in that it does not impose any meaningful limits on the claim such that it is not nominally or tangentially related to the invention. Display or output of information has been held to comprise insignificant extra-solution activity (Electric Power Group, LLC v. Alstrom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The claim is not patent eligible.
Claim 4 recites limitations directed towards performing steps (a)-(g) and is rejected under a substantively equivalent rationale.
Claims 2-3 and 5 are rejected under 35 U.S.C. 101, as being dependent on rejected claim 1, respectively, and for failing to resolve the deficiencies listed above.
Claim 2 further narrows the destination information to be included in an utterance content of the user, but just as in the independent claim, a human can listen to the user to determine the destination information.
Claim 3 adds the limitation that, when the moving purpose is the same as one estimated before, to propose a drop-in facility where the user has dropped in before, but just as in the independent claim, a human can estimate a similar moving purpose and suggest a drop in facility that the user has been to before from memory.
Claim 5 adds the limitation of determining the candidate drop-in facility when estimating that the user wants to drop in at the place other than the destination and the user arrives at the destination earlier than the target arrival time, but just as in the independent claim, a human can determine the drop-in facility if they get to their destination early.
Thus, since the claims 1-5 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2017/0108348 A1) in view of Shiroishi (US 2007/0293189 A1).
	Regarding claim 1, while Hansen discloses an information processor comprising: circuitry configured to: estimate whether a user wants to drop in at a place other than a destination from a first utterance content of the user using an intention estimation model learned based upon a plurality of utterance content and their corresponding intentions (Hansen ¶44-45, 48, 50, 52-54, 135); estimate a moving purpose of the user to the destination based on destination information, the destination information being information indicative of the destination set by the user (Hansen ¶9, 36, 68, 76-79, 83-84, 88); when estimating that the user wants to drop in at the place other than the destination and a spare time is longer than a predetermined time, determine a candidate drop-in facility, where the user drops in between a departure place and the destination, by use of at least the moving purpose, wherein the space time is a difference between an arrival expectation time if the user moves directly from a current position, as determined based upon global positioning system signals, to the destination and a target arrival time to the destination (Hansen ¶10, 30-32, 36, 45, 47-48, 50, 64, 68-70, 76-79, 83-85, 88, 91-97, 111-125, 153-154); to propose the candidate drop-in facility thus determined to the user (Hansen figures 9 and 10 and ¶39); determine that the user selects the candidate drop-in facility (select Hansen ¶4, 8, 29, 31, 33); calculate a route from the current position of the information processor, as determined based upon the global positioning system signals, to the candidate drop-in facility (Hansen ¶4, 33, 39, 47-48, 50, 85, 100, 131); and control a display electronically connected to the information processor to display the route (Hansen figures 9 and 10 and ¶33, 39, 44-45, 100, 144-145, 150-153);
	Hansen does not explicitly state determining that a selection has been made by analyzing a frequency component included in voice information of a second utterance content of the user. Hansen describes a telematics system that takes inputs from the driver and/or passengers, potentially through the use of a microphone, but does not explicitly state analyzing an utterance content by analyzing a frequency component of an utterance content.
However, Shiroishi teaches analyzing voice data by analyzing a frequency component of an utterance content (Shiroishi ¶35-36, 54-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for determining and incorporating waypoints into a trip, as described by Hansen, to analyze an utterance by analyzing the frequency component of it, as taught by Shiroishi, because it creates a more robust system that improves the analysis of the voice data. Analyzing the frequency of the utterance improves the accuracy of determining what the user says and was well known in the art before the effective filing date of the applicant’s invention as how microphones work (https://web.archive.org/web/20181004000719/https://en.wikipedia.org/wiki/Microphone).
Regarding claim 2, Hansen discloses wherein the purpose estimation portion estimates the moving purpose based on the destination information included in an utterance content of the user (Hansen ¶44-45, 48, 50, 52, 54).
Regarding claim 3, Hansen discloses wherein, when the moving purpose is the same as a moving purpose estimated before, the candidate facility proposing portion proposes, as the candidate drop-in facility, a drop-in facility where the user has dropped in before (Hansen ¶68-70, 76-78, 84).
With respect to claim 4: all limitations have been examined with respect to the information processor in claim 1. The information processor taught/disclosed in claim 1 can clearly perform the method executed by a computer according to the information processing program of claim 4. Therefore claim 4 is rejected under the same rationale.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2017/0108348 A1) in view of Shiroishi (US 2007/0293189 A1) and further in view of Shin et al. (US 20180211663 A1).
	Should it be found by a court of law, that Hansen does not explicitly disclose “wherein the purpose estimation portion estimates the moving purpose based on the destination information included in an utterance content of the user” of the claimed invention, the Office introduces Shin as a secondary reference to explicitly teach “wherein the purpose estimation portion estimates the moving purpose based on the destination information included in an utterance content of the user”.
	Shin teaches wherein the purpose estimation portion estimates the moving purpose based on the destination information included in an utterance content of the user (Shin abstract and ¶8-9, 24, 30, 40, 43, 48, 73, 85, 92, 111, 121, 154, 160, 171). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for determining and incorporating waypoints into a trip, as described by Hansen, to determine a purpose based on destination information spoken by a user, as taught by Shin, because by obtaining information through a user’s dialogue, it creates a more robust system that is more convenient and safer than requiring a user to take their hand from the steering wheel to operate a device, which could pose a serious danger (Shin ¶3-5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2017/0108348 A1) in view of Shiroishi (US 2007/0293189 A1) and further in view of Hachisuka et al. (US 2019/0050936 A1).
Regarding claim 5, Hansen does not explicitly sate wherein the circuitry is configured to, when estimating that the user wants to drop in at the place other than the destination and the user arrives at the destination earlier than the target arrival time, determine the candidate drop-in facility.
However, Hachisuka teaches wherein the circuitry is configured to, when estimating that the user wants to drop in at the place other than the destination and the user arrives at the destination earlier than the target arrival time, determine the candidate drop-in facility (Hachisuka ¶128-147). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method for determining and incorporating waypoints into a trip, as described by Hansen, to determine a candidate drop-in facility when the user arrives at the destination earlier than the target arrival time, as taught by Hachisuka, because it creates a more robust system that improves the experience of the user. When the user arrives early and has extra time, determining and proposing candidate drop-in facilities for the user to consider for this time window helps make more efficient use of the user’s time and allows them to accomplish more things with their free time.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 29, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669